Citation Nr: 1124953	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January 2004 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in November 2008, November 2009, and August 2010 at which time the claim was remanded for additional evidentiary development, to include compliance with the Veteran's hearing request.  As already noted, the Veteran testified at a March 2010 Board hearing.  The Board also directed that the Veteran be accorded a VA medical examination to address his claim.  As detailed below, a VA medical examination of October 2007 was found to be inadequate by the November 2008 remand.  The Veteran was subsequently accorded a new VA medical examination in March 2009, but it was determined in the November 2009 remand that it was not adequate for resolution of this case.  Thereafter, in accord with the August 2010 remand directives, a VA medical opinion was obtained in October 2010 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's remands in this case appears to have been accomplished.  Consequently, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the record reflects the Veteran believes a higher rating is warranted for his service-connected depressive disorder.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ), and the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Although the Veteran was involved in a motor vehicle accident (MVA) in February 1981 while on active duty, the preponderance of the competent medical and other evidence of record is against a finding he sustained a traumatic brain injury (TBI) as a consequence thereof.

3.  The record reflects the Veteran is already service-connected for all documented residuals of the 1981 in-service MVA, to include temporal mandibular joint (TMJ) syndrome, disabilities of the knees and lower back, and a depressive disorder.

4.  The record reflects the Veteran did sustain TBI in a second MVA in 1995, which was many years after his separation from service.


CONCLUSION OF LAW

Service connection is not warranted for residuals of head trauma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in April 2002 and September 2003, both of which are clearly dated prior to the January 2004 and July 2005 rating decisions that are the subject of this appeal.  He was also sent additional notification via letters dated in September 2007, March 2009, and August 2010, followed by readjudication of the appeal by various Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his head trauma claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2010 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned March 2010 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his head trauma claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his head trauma claim.  The VLJ did ask questions to clarify the Veteran's contentions, and to determine if there was any relevant evidence not on file.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board also notes that the Veteran was accorded VA medical examinations regarding this claim in October 2007 and March 2009.  As detailed below, the Board previously determined that these examinations were not adequate for resolution of this case.  In pertinent part, the March 2009 VA examiner indicated that she did not have records from the 1995 MVA to review, and that such review was essential for an adequate opinion.  However, the examiner subsequently reviewed such records and promulgated a new opinion in October 2010 in light thereof.  As this examiner's opinions are based upon an actual examination of the Veteran in March 2009, and an adequate understanding of his medical history based upon review of the VA claims folder, the Board finds that they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2010 VA medical opinion, and no prejudice has been demonstrated therein.  Moreover, the opinion is supported by stated rationale consistent with the medical evidence on file, and with reference to general medical principles regarding TBIs.  Accordingly, the Board finds that the October 2010 VA medical opinion is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for head trauma, and it must be denied.

The record confirms the Veteran has been involved in two MVAs, both of which caused him a number of injuries.  The first accident occurred in February 1981, while on active duty.  The record reflects he struck his face on the windshield, which resulted in TMJ syndrome and required emergency care.  He is service-connected for TMJ due to that accident, as well as injuries to the knees and lower back and a depressive disorder.

The second MVA occurred in November 1995, many years after separation from service.  Due to the November 1995 accident, the Veteran has retired and was granted total disability by the Social Security Administration (SSA) as of November 7, 1995.  The SSA found memory problems, depression, and closed head and eye injuries, and noted that the medical records show a pain disorder with psychological factors, personality disorder with avoidant features, mild frontal lobe atrophy, attention deficit hyperactive disorder, and depression.

A CT head scan was performed on the Veteran two days after the November 1995 accident.  The finding was "negative CT head scan.  Suspect mild atrophy bifrontal regions."  It was noted that there were no old films available for comparison.

VA outpatient treatment records show diagnoses of a cognitive disorder not otherwise specified, depressive disorder not otherwise specified, and a mood disorder secondary to his general medical condition, as well as TBI with cognitive impairment.

Dr. "C", a private psychiatrist, stated in December 1995 that when he first began treating the Veteran in 1994, he was exhibiting depression and anxiety.  Dr. C opined that the depression and anxiety became worse after the November 1995 MVA necessary to separate the Veteran's cognitive impairment from TBI versus the anxiety and depression that predate the 1995 accident.

The Veteran also consulted Dr. "W", a private neuropsychologist, in May 2006 and submitted the records.  Dr. W opined that the evidence indicates the 1981 MVA caused neurobehavioral and psychological sequelae, which exacerbated the risk for another head injury and decreased the Veteran's functional status, complicating the sequelae from the 1995 accident.  Dr. W diagnosed moderate to severe cognitive disorder, not otherwise specified, with combined sequelae from the 1981 and 1995 MVAs.

In October 2007, the Veteran was afforded a VA psychiatric examination, at which he was diagnosed with a cognitive disorder, not otherwise specified, of "mild to expectable severity", as well as a mild personality disorder, not otherwise specified.  The VA examiner noted that it is "at least as likely as not that the veteran had some mild cognitive disorders including emotional affectivity from the 1981 motor vehicle accident."  The examiner based his findings mostly on the 1995 CT head scan, noting little else in the record to objectively show problems.  The examiner concluded, "it is reasonable to recognize that there was some injury per the CT scan findings on 1995, but there is little other base as to conclude that he had significant problems."

In the November 2008 remand, the Board noted that the Veteran has not been afforded a VA examination by a specialist in TBIs.  While the October 2007 examiner's opinion was valid, the examiner was a psychiatrist and was therefore not the most applicable medical specialist to examine the Veteran for the claim on appeal, which is service connection for residuals of head trauma.  Therefore, the Board remanded this case for a new VA medical examination at which the examiner, to the extent possible, was to separate the Veteran's residuals of TBI (to include cognitive impairment, personality change, and other related symptoms) into those symptoms which result from the 1981 accident (if any), and those which are residuals of the 1995 accident.  The examiner was to explain the reasoning behind any opinion offered.  The critical question was whether the Veteran has TBI from the 1981 accident.

The Veteran was subsequently afforded a VA examination in March 2009, and the examiner determined that, based upon the evidence of record, she did not believe the Veteran suffered a TBI from the 1981 MVA.  However, the examiner noted that records from the 1995 accident were not included in the claims file, except for a head CT scan.  She stated that, in order to give a valid and objective opinion regarding the nature of any head trauma resulting from the 1995 accident, she needed to review medical records and paramedic reports from the actual MVA.

Following the March 2009 VA examination, the Veteran submitted medical records from the Deaconess Medical Center, which include medical records from the 1995 MVA.  Therefore, in order to ensure substantial compliance with the orders in the November 2008 Board remand, the Board found that an additional remand was necessary in order to afford the VA examiner an opportunity to review the medical records from the 1995 accident and provide an addendum to her previous report.

In August 2010, the Board found that the development directed by the November 2009 remand (as detailed in the preceding paragraph) had not been completed.  Therefore, the Board once again remanded the case for this development.  

In October 2010, the Veteran's VA claims folder was returned to the VA examiner who conducted the March 2009 VA medical examination.  Based upon review of the additional records, the examiner reiterated her opinion that the Veteran did not suffer a TBI from the 1981 MVA.  The examiner stated that her rationale was derived solely from the day of injury records from the 1981 MVA.  The examiner noted that TBI is only diagnosed based on acute injury characteristics at the time of the alleged injury per ACRM criteria, and that it was NOT diagnosed based on residual symptoms or complaints.  (Emphasis in original).  Upon full review of the 1981 day of injury records, the examiner stated that all examinations, including neurologic, were within normal limits.  Furthermore, the ER physician did not give a concussion/TBI diagnosis, nor make any mentioned of altered mental status, loss of consciousness, post-traumatic amnesia, and X-rays/CT scan of the head was not ordered.  The examiner emphasized that if the Veteran suffered a loss of consciousness or amnesic period, this information clearly would have been reported to the ER physician and paramedics; and that it was highly improbable that critical information would go unmentioned to medical professionals.  A similar rationale was noted by the examiner in the March 2009 VA examination, as were references to medical literature regarding TBIs.

Based on the foregoing, the Board finds that even though the Veteran was involved in an MVA in February 1981 while on active duty, the preponderance of the competent medical and other evidence of record is against a finding he sustained a TBI as a consequence thereof.  As detailed above, the October 2010 VA medical opinion noted that the records following the MVA did not contain any of the type of findings and/or tests that would be typical if such an injury occurred at that time.  The Board further notes that this finding is consistent with the Veteran's own testimony that while he experienced depression following the 1981 MVA (and is service-connected for a depressive disorder), he did not have any of the type of cognitive impairment that resulted following the 1995 MVA.  For example, he successfully went to school and practiced as a dentist in the years following service and up to the time of the 1995 MVA.  

The Board acknowledges the Veteran reported problems of depression during the 1981 to 1995 period.  However, service connection was established for a depressive disorder by the July 2005 rating decision.  Inasmuch as he did not disagree with the initial rating and/or effective date assigned for this disability, this issue is not currently before the Board and will not be discussed herein.

The Board also acknowledges that both Dr. W and the October 2007 VA examiner found that the Veteran did sustain a TBI in the 1981 MVA.  However, neither of these clinicians appears to address the rationale in support of the October 2010 VA medical opinion; i.e.,  that the records following the 1981 MVA did not contain the findings that would document a TBI at that time.  In fact, as noted above, the October 2007 VA medical examiner's opinion was based on reference to the 1995 CT scan, and not the 1981 records.  Moreover, as the October 2010 VA medical opinion was based upon a complete review of the Veteran's VA claims folder, which would have included these records, the Board finds that the examiner who promulgated that opinion was aware of these opinions and took them into consideration in promulgating her opinion in this case.  Therefore, the Board finds that this opinion is entitled to the most weight in this case in determining whether the Veteran did, in fact, sustain a TBI in 1981.

The Board further notes that the record reflects the Veteran is already service-connected for all documented residuals of the 1981 in-service MVA, to include TMJ syndrome, disabilities of the knees and lower back, and depressive disorder.

The record reflects the Veteran did sustain TBI in the second MVA in 1995, which was many years after his separation from service.  A review of the record reflects this accident exacerbated the Veteran's depression, and that he developed cognitive impairment as a result thereof.  This finding is supported by the competent medical records detailing the Veteran's treatment following this accident.  Moreover, in the October 2010 VA medical opinion, the examiner summarized the findings of the Deaconess Medical Center records regarding the 1995 MVA, and concluded that the Veteran did sustain a mild TBI/concussion as a result thereof.  As this injury occurred many years after service, there is no legal basis to award service connection for the disabilities incurred in this MVA.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of head trauma.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for residuals of head trauma is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


